                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CREEKSIDE TERRACE LLC,                            )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )       Civil No. 3:21-cv-00248
                                                  )       Judge Trauger
TOWN OF BURNS MUNICIPAL                           )
PLANNING COMMISSION, ET AL.,                      )
                                                  )
       Defendants.                                )


                                          ORDER

       It is hereby ORDERED that the initial case management conference scheduled on

June 16, 2021 at 1:30 p.m. is hereby RESET for the same day at 1:00 p.m.

       It is so ORDERED.



                                                  ________________________________
                                                  ALETA A. TRAUGER
                                                  U.S. District Judge




     Case 3:21-cv-00248 Document 15 Filed 05/28/21 Page 1 of 1 PageID #: 91
